Citation Nr: 0907018	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  08-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral ear pain.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral 
headaches.

4.  Entitlement to service connection for arteriostenosis.

5.  Entitlement to service connection for left above the knee 
amputation.

6.  Entitlement to service connection for a gastrointestinal 
disability, to include a perforated duodenal ulcer.

7.  Entitlement to service connection for a respiratory 
disability, to include lung nodule/lung scarring.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for peripheral vascular 
disease of the right leg.

10.  Entitlement to service connection for hematuria (claimed 
as blood in urine).

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.  In that decision, the RO denied service 
connection for multiple disabilities (as discussed below), 
and also denied the Veteran's claim for a TDIU.

In a May 2008 rating decision, the RO granted service 
connection for a well-healed abdominal surgical scar, status 
post exploratory laporotomy for closure of perforated 
duodenal ulcer (which had been denied in the August 2007 
decision), and assigned a noncompensable rating.  In its May 
2008 statement of the case (SOC), the RO confirmed the 
denials of the other service connection claims and the TDIU.  
In a June 2008 substantive appeal (VA Form 9), the Veteran 
wrote that the scar on his stomach is disfiguring and that 
recent VA treatment records showed the depth and size of the 
scar.  There are six elements for a valid NOD: it must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO decision; (5) be filed by 
the claimant or the claimant's authorized representative; and 
(6) express a desire for Board review.  38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201.  As the other claims are being 
remanded, the RO should consider whether the Veteran's June 
2008 VA Form 9 constitutes a valid NOD as to the initial 
rating assigned for his abdominal scar; if so, the RO should 
issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran requested a hearing before a Veterans Law Judge 
at the RO, and one was scheduled for January 2009; however, 
the Veteran failed to appear for the hearing.  The record 
does not show that he has offered reasons for not reporting, 
nor does it show that he has requested that the hearing be 
rescheduled.  His hearing request will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In an April 2007 statement in support of claim (VA Form 21-
4138), the Veteran wrote that he was receiving Social 
Security benefits.  An undated document entitled, "Notice of 
Award" (located in the packet that contains the service 
treatment records) is from the Social Security Administration 
(SSA) and indicates that the Veteran became entitled to 
monthly disability benefits beginning June 2006.  However, 
neither the SSA's disability determination nor the medical 
records considered in making this determination have been 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  There is no indication 
in the record as to which disability or disabilities is the 
basis for the SSA award.  Consequently, the Board is required 
to remand all of the service connection claims prior to 
adjudicating them in order to request these potentially 
relevant records from SSA.

Because the service connection claims are being remanded, and 
a different resolution of these claims would impact the 
determination of whether the Veteran is entitled to a TDIU, 
the claim for a TDIU is inextricably intertwined with the 
service connection claims and must also be remanded.  This 
avoids piecemeal adjudication of these claims.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In addition, the Board has recharacterized some of the 
service connection issues.  The Board must liberally construe 
all submissions.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  The Federal Circuit has held that "a veteran's claim 
based on a specified disability does not become a different 
'case' at each stage of the often lengthy and complex 
proceedings.  Carpenter v. Nicholson, 452 F.3d 1379 (Fed. 
Cir. 2006).  A case encompasses "all potential claims raised 
by the evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled."  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001). 
Moreover, "the Board is required to adjudicate all issues 
reasonably raised by a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision."  
Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon 
v. Brown, 6 Vet. App. 396 (1994).  Thus, although the Veteran 
described the lung disability for which he claimed service 
connection in his October 2006 claim as lung nodule/lung 
scarring (and the RO denied the claim using this same 
terminology), the evidence reflects that he has been 
diagnosed with multiple respiratory disabilities, and the 
issue has been recharacterized accordingly.  Moreover, the 
Veteran claimed service connection for "present gastric 
issues" and has been diagnosed with gastroesophageal reflux 
disease; thus, the claim has been recharacterized as 
entitlement to service connection for a gastrointestinal 
disability, to include a perforated duodenal ulcer. 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the 
SSA's disability determination along with 
all medical records associated with the 
veteran's claim for SSA benefits awarded 
in June 2006.

2.  Determine whether the June 2008, 
statement of the case was intended as a 
notice of disagreement with the June 2008 
decision that granted an initial 
noncompensable evaluation for an 
abdominal scar.  If intended as a notice 
of disagreement, issue a statement of the 
case.  The Board will not further 
consider this issue unless the appeal is 
perfected by submission of a timely 
substantive appeal.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

